DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 17, 19, 28, 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (Fig. 2).
Regarding claims 1 and 17, Liu et al (Fig. 2) discloses an amplifier circuit comprising a circuit (Fig. 2) having a power converter (208, 206, 202) and an amplifier (204) and wherein the power converter (208, 206, 202) is configured to generate an intermediate voltage (the output signal applying to the element 204 from the elements 208 and 206), the elements 208 and 206 are configured to provide the intermediate voltage (the output signal applying to the element 204 from the elements 208 and 206) as an amplifier supply voltage to the amplifier (204), and the element 208 is configured to shares the intermediate voltage (the output signal applying to the element 204 from the elements 208 and 206) with one or more additional circuits (206, 202) external to the circuit (It should be noted that the element 206 is external to the element 208) and wherein at least one (206) of the one or more additional circuits (206, 202) is configured to generate the intermediate voltage (the output signal applying to the element 204 from the elements 208 and 206).

Regarding claim 28, wherein the power converter (208, 206, 202) and the amplifier (204) are configured to be controlled by one (212) of the one or more additional circuits (206, 202).
Regarding claims 33 and 34, wherein the one or more additional circuits (206, 202) comprises a second power converter (206) and a load (load in Fig. 2), and the power converter (208, 206, 202) and the second power converter (206) configured to generate the intermediate voltage (the output signal applying to the element 204 from the elements 208 and 206) for sharing among the amplifier (204) and the load (load in Fig. 2).
Claim(s) 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niwa et al (Fig. 2).
Niwa et al (Fig. 2) discloses an amplifier circuit comprising a circuit (Fig. 2) having a power converter (21) and an amplifier (221) and wherein the power converter (21) is configured to generate an intermediate voltage (HIGH VOLTAGE), the elements 211 and POWER SUPPLY BOOSTER SECTION are configured to provide the intermediate voltage (HIGH VOLTAGE) as an amplifier supply voltage to the amplifier (221), and the element POWER SUPPLY BOOSTER SECTION is configured to shares the intermediate voltage (HIGH VOLTAGE) with one or more additional circuits (211) external to the circuit (It should be noted that the element POWER SUPPLY BOOSTER SECTION is external to the element 211) and wherein at least one (211) of the one or more additional circuits (211, 222, 221) is configured to generate the intermediate voltage (HIGH VOLTAGE).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Fig. 2).
Liu et al (Fig. 2) discloses all the limitations in the claims except for that the single integrated circuit comprising the power converter and the amplifier. It is well known to integrate the semiconductor devices in the single integrated circuit in order to form of small sized integrated circuit. Therefore, it would have been obvious to have integrated the power converter and amplifier of Liu et al (Fig. 2) in the single integrated circuit because such a modification would have advantageously produced a small sized integrated circuit.

Allowable Subject Matter
Claims 4-16, 20-27 and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842